DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2021. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-9 are pending in this Office Action.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 1 and 6, recites “… a mode separator for separating light coupled to a plurality of propagation modes, wherein ….”. Should be corrected to say: “… a mode separator for separating light coupled to [[a]]the plurality of propagation modes, wherein ….”.
Claim 1 and 6, recites “… each adjustment axis of a coupling optical system for coupling ….”. Should be corrected to say: “… each adjustment axis of [[a]]the coupling optical system for coupling ….”.
Claim 3, recites “… a coupling intensity to each mode is estimated from a magnitude ….”. Should be corrected to say: “… [[a]]the coupling intensity to each mode is estimated from a magnitude ….”.
Claim 8, recites “… and estimates a coupling intensity to each mode from a magnitude of a coefficient ….”. Should be corrected to say: “… and estimates [[a]]the coupling intensity to each mode from a magnitude of a coefficient ….”.
Claim 9, recites “… and estimates a coupling intensity to each mode from a coefficient after an effect of crosstalk ….”. Should be corrected to say: “… and estimates [[a]]the coupling intensity to each mode from a coefficient after an effect of crosstalk ….”.
Appropriate correction is required throughout and/or alike.
Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
“digital signal processing unit”, and “crosstalk elimination unit”, as recited in claim 1, 3-4 and 7-9.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 6, thus claims 2-9 by way of dependence recites the limitation "a priority of the control is adjusted based on information of a coupling intensity ratio for each mode.” line 8-9, page 3 & 7, (Emphasis Added).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seigo Takahashi et al., (US 2017/0264365 A1) hereinafter “Takahashi”.
Regarding claim 1, Takahashi disclose A free-space optical communication reception device comprising (Takahashi: Figs. 2-5,6-8, particularly Fig. 6, the FSO reception devices i.e., 300, 400, 500, ¶¶ [0076]- [0084], [0161]): 
a fiber having a plurality of propagation modes having spatially different characteristics (Takahashi: Figs. 2-5,6-8, MMF 322, or 422 propagate multiple mode light ¶¶ [0076], [0121], [0107]- [0123]); 
a coupling optical system for coupling a received optical beam to the fiber (Takahashi: Figs. 2-5,6-8, coupling optical system 412 (adaptive optical system AO), coupling to received laser light beams s401, to multimode fiber 422, ¶¶ [0108], [0121], [0107]- [0123]); and 
a mode separator for separating light coupled to a plurality of propagation modes (Takahashi: Figs. 2-5,6-8, mode separating unit 431, separating each mode and guiding or propagating plurality of single modes s432 to s432m lights , ¶¶ [0116], [0120], [0107]- [0123], [0161]), wherein each adjustment axis of a coupling optical system for coupling the received optical beam to one end of the fiber is controlled based on a sum of coupling intensities to all modes (Takahashi: Figs. 2-5,6-8, adaptive optical system AO 413, adjustment axis (beam control means 223) or 423 can be implemented by various optical element, coupling with received optical beam s401, to one end of fiber 422, in H axis, and controller 450 monitors each intensity of signals s432, the controller 450 can set the adaptive optical system 413 such that wave front state can be set so that a propagation mode excited in the multimode medium become lower-order mode, in order to prevent a signal S/N ratio from deteriorating thus it operate to achieve the high sensitivity of the free space optical receiver 400, ¶¶ [0062]-[0068], [0112], [0115]-[0118]), and a priority of the control is adjusted based on information of a coupling intensity ratio for each mode (Takahashi: Figs. 2-5,6-8, the priority of the controller 450 is monitors the intensity of signals s432 obtained from receiver 433, thus it is possible to control the adaptive coupling optical system 413 in reference to quality information obtained during the signal processing in DSP 422 such as S/N ratio of the optical signal from deteriorating which this makes it possible to achieve the high sensitivity of the FSO receiver, ¶¶ [0115]-[0118], [0022]).
Regarding claim 6, the method claim is rejected in the same manner as claim 1.
Regarding claim 2, Takahashi disclose the free-space optical communication reception device according to claim 1, further comprising a digital signal processing unit that performs diversity combining of a signal received in each mode (Takahashi: Figs. 2-5,6-8, the signal processing in DSP 422 performs diversity combining each of the mode signals s443 into s444 such as S/N ratio of the optical signal from deteriorating which this makes it possible to achieve the high sensitivity of the FSO receiver, ¶¶ [0115]-[0118], [0129]), wherein the digital signal processing unit means calculates a signal-to-noise ratio of a received signal for each mode, and estimates a coupling intensity to each mode, based on the calculated signal-to-noise ratio  (Takahashi: Figs. 2-5,6-8, the signal processing in DSP 422 calculate S/N ratio for each s443 signal  and estimate coupling intensity for each mode s443, ¶¶ [0120]-[0127]).
Regarding claim 7, the method claim is rejected in the same manner as claim 2.

Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seigo Takahashi et al., (US 2017/0264365 A1) hereinafter “Takahashi” in view of Ben Warren Segura et al., (US 2018/0041279 A1) hereinafter “Segura”.    
Regarding claim 5, Takahashi teach the free-space optical communication system comprising: the free-space optical communication reception device according to claim 1; and but does not expressly disclose a free-space optical communication transmission device that transmits signal light into a free space.
Although it would have been obvious for Takahashi to teach the transmitter of such receiver however for purpose of illustration Segura teach the free-space optical communication transmission device that transmit signal light into a free-space (Takahashi: Figs. 2, FSO Nodes 110a-c provide free-space optical communication transmission signal 20a-c, ¶¶ [0032]- [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takahashi to have transceiver that can be implemented the system of the free-space optical communication transmission device that transmit signal light into a free-space as taught by Segura in order to pair with remote device for communication purposes in free space optical. 
Allowable Subject Matter















Claims 3-4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636